DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 11/25/2019.
Claims 1-6 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the feeding part 100".  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 appears to recite “at least one of a feeding part”.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. See MPEP § 608.01(m).
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 last line “contamination washing split region t” should read “contamination washing split region (T)”. 
Claim 6 recite “a dewatering 500” should read “a dewatering part 500” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP2002282573A) (machine translation attached) in view of Ishihara (JP H07174714 A) (machine translation attached).
Claim 1, Ito discloses a washing machine (ref. A, abstract) for performing a washing by injecting a washing water toward a laundry L (¶ [0019]) while conveying the laundry L (¶ [0021]), comprising: a controller (¶ [0053], [0057], [0060] computer control) in which a plurality of entire washing split regions T obtained by partitioning an entire area of the laundry L on a certain sector basis are stored (¶ [0066] presence or absence of stains, the type and position of the stains, and the like…position of the stain is specified on the basis of the positions of the bar code 60 and the end mark 62), and to which a contamination washing split region t corresponding to a contaminated site of the laundry L among the entire washing split regions T is inputted (¶ [0066] bar code 60), the contamination washing split region t being subjected to an intense washing (¶ [0055]-[0067], [0070] suitable one of the plurality of pressing members 21A is selected and operated based on the information of the bar code 60); and a washing part (ref. 2A) including at least one washing nozzle (ref. 23A) installed to inject the washing water toward each of the entire washing split regions T, wherein, based on a signal from the controller, a normal washing is performed in which the washing water mixed with a general detergent (¶ [0044] detergent) is injected toward the laundry L from the at least one washing nozzle (¶ [0066]-[0069], [0071] partial washing of the object is repeatedly performed…washing liquid is jetted to the object to be washed W from the plurality of nozzles 23A).
Ito does not explicitly disclose the intense washing is performed in which the injection of the general detergent is stopped when the contamination washing split region t of the laundry L passes during the normal washing, and the washing water mixed with a specific detergent is injected toward the contaminated site of the laundry L from the at least one washing nozzle corresponding to the contamination washing split region t.  However, Ishihara discloses it is well-known in the washing machine art (abstract) to provide intense washing performed in which the injection of the general detergent is stopped when the contamination washing split region t of the laundry L passes during the normal washing, and the washing water mixed with a specific detergent is injected toward the contaminated site of the laundry L from the at least one washing nozzle corresponding to the contamination washing split region t (¶ abstract, [0004], [0009] judges kind of stain, selects detergents…automatically selects only the dirty portion).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the washing machine of Ito to further include selectable plurality of detergents, including a specific detergent, as suggested by Ito, in order to selectively target contamination with optimized detergent.
EXAMINER’S NOTE:  Examiner highlights that Applicant’s claim is directed to controller method steps.  In order to give patentable weight to the recited method steps, Applicant must recite “a controller configured to” or “a controller configured to” [perform said method steps].  See MPEP 2114 Functional Language.
Re claim 2, Ito and Ishihara further discloses a general detergent tank (Ito ¶ [0044] detergent loading device; Ishihara refs. 63, 63’) installed to supply the general detergent to the at least one washing nozzle.  Ishihara further discloses at least one specific detergent tank (refs. 63, 63’; see also abstract plurality of detergent/auxiliary jetting means) installed to supply the specific detergent to at least one the washing nozzle, wherein the specific detergent is supplied for a certain period of time when the contaminated site passes in the course of supplying the general detergent to the at least one washing nozzle (¶ [0005] control device...washing/auxiliary agent at the time), and wherein the at least one specific detergent which is classified according to a contamination type is supplied in response to the signal from the controller (abstract, selects detergents or auxiliaries suitable for the kind of the stains).
Re claim 3, Ishihara further discloses a sensor (¶ [0002] line image sensor) or a roller configured to measure a size of the laundry L entering the washing part, wherein the controller is configured to set a predetermined number of the entire washing split regions T and the contamination washing split region t based on the measured size of the laundry L (¶ [0010] defect such as stain 11…scanning at each pixel), and configured to calculate a timing of supplying the specific detergent and a timing of stopping the supply of the specific detergent in consideration of a position of the contamination washing split region t under movement (¶ [0016] stains…are stored as images…automatically controlled so that a detergent or an auxiliary agent is spot-jetted to the stored defect position of the cloth; see also abstract “optimum timing”).
Re claim 4, Ishihara further discloses wherein the washing part further includes at least one installation bar (ref. 67, see figs. 1-2) in which the at least one washing nozzle is installed, the at least one installation bar 220 being arranged at regular intervals in a travel direction of the laundry L to intersect the travel direction of the laundry L, and wherein the specific detergent is supplied to the at least one washing nozzle installed in the at least one installation bar 220 (see figs. 1-2).
Re claim 5, Ito further discloses wherein the washing part comprises: a first washing part 200 including at least one of a first washing nozzle (see figs. 1-2 first ref. 23A on left) configured to inject the washing water toward the laundry L conveyed from the feeding part 100, a soaking tank (ref. 1A) in which the laundry L passed through the first washing nozzle A-1 is soaked, a sensor (ref. 76A or 76B) configured to sense the laundry L passed through the first washing nozzle A-1 or the soaking tank 210 (¶ [0066] appropriate timing after the object W to be washed has been conveyed directly below them), and a second washing nozzle (either other refs. 23A, 23B or obvious duplication of additional washing/rinsing mechanisms.  See MPEP 2144.04(VI)(B) duplication of parts) installed to inject the washing water toward the laundry L; and a second washing part (last ref. 23A on right, or ref. 2B or obvious duplication of additional washing/rinsing mechanisms) including a third washing nozzle (ref. 23B or obvious duplication of nozzles in a third washing/rinsing mechanism) installed to inject the washing water toward the laundry passed through the first washing part 200.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or suggest further comprising: at least one of a feeding part 100 including a feeding conveyor installed to feed the laundry placed thereon while being unfolded toward the washing part;  Page 5 of 7a rinsing part 400 including at least one rinsing nozzle installed to rinse the laundry by injecting a rinsing water toward the laundry passed through the washing part; a dewatering 500 including upper and lower rollers installed to squeeze the laundry passed through the washing part or the rinsing part 400; a discharging part 600 installed to discharge the laundry passed through the washing part, the rinsing part 400 or the dewatering part 500; and a conveyor installed in the washing part, the rinsing part 400, the dewatering part 500 or the discharging part 600 to convey the laundry, wherein the conveyor includes at least one of: a first conveyor installed to convey the laundry L from the feeding part 100 to the second washing part 300; a second conveyor installed to convey the laundry L from the first washing part 200 to the rinsing part 400; and a third conveyor installed to convey the laundry L from the second washing part 300 to the discharging part 600 through the dewatering part 500, and wherein the conveyor further includes at least one of: a pair of a second roller R2 and a first roller R1 provided adjacent to each other in the first conveyor and the second conveyor so as to invert the laundry to be upside down; and a pair of a second roller R4 and a third roller R3 provided adjacent to each other in the second conveyor and the third conveyor so as to invert the laundry to be upside down, in the context of claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,458,879 A  note alternating rollers for exposure
US 3,768,283 A  note dewatering rollers and multiple passes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711